 1 McGREGOR W. SCOTT
   United States Attorney
 2 MELANIE L. ALSWORTH
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:18-CR-00184-LJO-SKO
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                           v.                         FINDINGS AND ORDER
14   EARL JOHN VELASQUEZ,                               CURRENT DATE: January 14, 2019
                                                        COURT: Hon. Lawrence J. O’Neill
15                                Defendant.
                                                        PROPOSED DATE: February 4, 2019
16                                                      PROPOSED TIME: 10:00 a.m.
                                                        COURT: Hon. Lawrence J. O’Neill
17

18

19

20
                                                STIPULATION
21
            Plaintiff United States of America, by and through its counsel of record, and defendant Earl John
22
     Velasquez, by and through defendant’s counsel of record, Emily de Leon, hereby stipulate as follows:
23
            1.     On November 19, 2018, a status conference in this matter was set for December 17,
24
     2018, and time had previously been excluded to that date pursuant to the Speedy Trial Act, 18 U.S.C.§
25
     3161(h)(7)(A), B(iv).
26
            2.     On December 10, 2018, the defense filed a motion for mental competency exam, which
27
     the Court granted on December 18, 2018.
28
            3.     At the status conference on December 17, 2018, a further status conference was set in this
      STIPULATION REGARDING EXCLUDABLE TIME           1
30    PERIODS UNDER SPEEDY TRIAL ACT
 1 matter for January 14, 2019. It is not clear from the minute order at Docket 16 whether time was

 2 expressly excluded through January 14, 2019.

 3         4.       By this stipulation, defendant now moves to continue the status conference to February 4,

 4 2019 for the reasons set forth below. Defendant further moves to and to exclude time between the last

 5 status conference on December 17, 2018, and the proposed status conference on February 4, 2019,

 6 inclusive, under the Speedy Trial Act, 18 U.S.C.§ 3161(h)(1)(A) (mental competency), as well as §

 7 3161(h)(7)(A), B(iv).

 8         5.       The parties agree and stipulate, and request that the Court find the following:

 9                  a)     Counsel for defendant has been informed that the physician who is to conduct the

10         mental competency exam of defendant will not complete this exam for approximately three

11         weeks.

12                  b)     Counsel for defendant desires additional time to review the current charges, to

13         review the discovery, to conduct research and investigation related to the charges and potential

14         pretrial motions, and to consult with her client.

15                  c)     Counsel has various conflicts in other cases between now and the proposed

16         February 4, 2019 date that would not reasonably permit her to try this case any time between

17         now and February 4, 2019, including a trial in which defense counsel is currently engaged.

18                  d)     Counsel for defendant believes that failure to grant the above-requested

19         continuance would deny her the reasonable time necessary for effective preparation, taking into

20         account the exercise of due diligence.

21                  e)     The government does not object to the continuance.

22                  f)     Based on the above-stated findings, the ends of justice served by continuing the

23         case as requested outweigh the interest of the public and the defendant in a trial within the

24         original date prescribed by the Speedy Trial Act.

25                  g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

26         et seq., within which trial must commence, the time period of December 17, 2018, to February 4,

27         2019, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161 (h)(1)(A), as well as §

28         3161(h)(7)(A), B(iv) because it results from a continuance granted by the Court at defendant’s

      STIPULATION REGARDING EXCLUDABLE TIME              2
30    PERIODS UNDER SPEEDY TRIAL ACT
 1           request on the basis of the Court’s finding that the mental competency exam has not yet been

 2           completed and that the ends of justice served by taking such action outweigh the best interest of

 3           the public and the defendant in a speedy trial.

 4           6.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 5 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 6 must commence.

 7           IT IS SO STIPULATED.

 8
      Dated: January 10, 2019                                  McGREGOR W. SCOTT
 9                                                             United States Attorney
10
                                                               /s/ Angela Scott for Melanie
11                                                             Alsworth
                                                               MELANIE L. ALSWORTH
12                                                             Assistant United States
                                                               Attorneys
13

14 Dated: January 10, 2019
                                                            /s/ per email authorization
15

16                                                         EMILY DE LEON
                                                           Counsel for Defendant
17                                                         JULIAN M. SUBIA
18
                                             FINDINGS AND ORDER
19
             Pursuant to the parties’ stipulation and good cause shown, IT IS HEREBY ORDERED that the
20
     current status conference is vacated and continued to February 4, 2019, at 10:00 a.m. and the time period
21
     between December 17, 2018, and February 4, 2019, inclusive, is excluded from the calculation under the
22
     Speedy Trial Act pursuant to 18 U.S.C.§§ 3161 (h)(1)(A), (h)(7)(A), (h)(7)(B)(iv) for the reasons stated
23
     in the parties’ stipulation.
24

25 IT IS SO ORDERED.

26
       Dated: January 10, 2019                                 /s/ Lawrence J. O’Neill _____
27                                                  UNITED STATES CHIEF DISTRICT JUDGE
28

       STIPULATION REGARDING EXCLUDABLE TIME               3
30     PERIODS UNDER SPEEDY TRIAL ACT
 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME   4
30   PERIODS UNDER SPEEDY TRIAL ACT
